Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	New claims 21-35, (1/22/2020) are pending and under consideration by the Examiner.
	Claims 1-20 have been canceled previously. 

3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Melissa Brayman on 11/13/2020 and 2/25/2021.

4.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 31-35 without prejudice.

Claim 21 (Currently amended) 	A kit comprising: an effective amount of an interleukin-15N72D:IL-15 receptor alpha Sushi/Fc (IL- 15N72D:IL-15RαSu/Fc) complex, wherein the complex comprises a dimeric IL-15RαSu/Fc and two IL-15N72D molecules (ALT-803); and directions for use of the kit.


Claim 37.    (New)    The kit of claim 21, wherein the effective amount is about 50 µg/kg.

Claim 38.    (New)    The kit of claim 21, wherein the effective amount is about 75 µg/kg.

Claim 39.    (New)    The kit of claim 21, wherein the effective amount is about 100 µg/kg.

5.	Claims 21-29 and 36-39 are allowable.

6.	The title of the invention has been amended to recite “a kit comprising a multimeric IL-15 soluble fusion molecule”.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a kit comprising: an effective amount of an interleukin-15N72D:IL-15 receptor alpha Sushi/Fc (IL-15N72D:IL-15RαSu/Fc) complex, wherein the complex comprises a dimeric IL-15RαSu/Fc and two IL-15N72D molecules (ALT-803); and directions for use of the kit. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the product of the present invention, can be used for the treatment of virus infections or for the treatment of neoplasia.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646